Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 12/29/2020 has been entered. Claims 1-4 and 6-15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) and 112(d) rejection previously set forth in the Non-Final Office Action mailed 10/05/2020.

Response to Arguments
Applicant’s arguments in the Response dated 12/29/2020 with regard to the claims have been considered and are persuasive. Specifically, Applicant notes that the manufacturing method for the microneedles of Fu does not teach a structure providing for further transport out of the microneedle structure into a fluid channel in the substrate on which it is formed, and Fu does not discuss whether the mask layer 30 is removed, which if not removed would prevent fluid flow through the bore of the microneedle structure (see page. 5 of Applicant Arguments dated 12/29/2020). Applicant further notes that the microneedle structure as a whole according to Fu is not compatible with the device of Yeshurun as there would be no fluid connection between the microneedle and the device (see page 7 of Applicant Arguments dated 12/29/2020). The Examiner is persuaded. 
Applicant also argues with regard to claim 8 that Fu in view of Lastovich would be incompatible for substantially the same reasons as why Fu and Yeshurun are incompatible (see page 8 of Applicant Arguments dated 12/29/2020). The Examiner is persuaded.  
As such, the Examiner has withdrawn the rejection based on Fu et al. and has issued this second Non-Final Action based on newly identified art U.S. Publication No. 2002/0006355 to Whitson.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 line 2 recites “the longitudinal direction of the port”. The Examiner believes that this limitation contains two typographical mistakes and should instead read “[[the]] a longitudinal direction of the fluid port”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0006355 to Whitson, in further view of U.S. Publication 2007/0078376 to Smith.
Regarding claim 1, Whitson discloses a microneedle (microneedle 202) provided on a substrate (substrate can be 209 shown in Fig. 5, but 209 is not discussed in the disclosure of Whitson, the substrate can be the top surface of test chamber 204 to which the microneedles 202 are attached, see Figs. 4-5), comprising: 
an elongated body (elongated body, see Examiner’s annotated Fig. 7 below) extending from a distal end thereof with a bevel (concave tip 234 angle forms a bevel) to a proximal end on the substrate (see Examiner’s annotated Fig. 7 for proximal end, and Figs. 4-5, which show the microneedles 202 attach to top surface of test chamber 204, i.e., the substrate and see paragraph 29) along a longitudinal axis (longitudinal axis, see Examiner’s annotated Fig. 7 below and paragraph 29), wherein: 

the proximal end is connected to the substrate (as shown in Figs. 4-5) and the capillary bore is in fluid communication with a fluid channel (interior of test chamber 204) of the substrate (by way of outlet 210 of the bore, as shown in Figs 4-5 and discussed in paragraph 25); and 
the capillary bore (bore, see Examiner’s annotated Fig. 7 below) has a cross-sectional area in the distal end which is larger than the cross- sectional area of the capillary bore in the proximal end  (this is shown in the embodiment of Fig. 7, which is specifically disclosed as collection point design that is useable on microneedle 202; see paragraphs 29-30).

    PNG
    media_image1.png
    430
    358
    media_image1.png
    Greyscale

Whitson does not expressly disclose that the capillary bore has a hydrophilic surface.
Smith teaches a microneedle (microneedle 112) having a capillary bore (formed by inner surface 114) that comprises a hydrophilic surface (Fig. 5a, 5c and paragraph 69), in order to functionalize the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the surface of the capillary bore of Whitson to be hydrophilic as taught by Smith, in order to functionalize the surface of the capillary bore of the microneedle to impart one or more of properties to the surface, such as hydrophilic properties (paragraphs 48-49 and 69 of Smith).
The modified device of Whitson in view of Smith will hereinafter be referred to as the modified device of Whitson and Smith. 
Regarding claim 2, the modified device of Whitson and Smith teaches the claimed invention as discussed above concerning claim 1, and Whitson further teaches that the cross-sectional area of the capillary bore gradually decreases from the distal end towards the proximal end along the longitudinal direction (the concave taper design of Fig. 7 satisfies this limitation, see Fig. 7).
Regarding claim 6, the modified device of Whitson and Smith teaches the claimed invention as discussed above concerning claim 1, and Whitson further teaches that the fluid channel (interior of test chamber 204) is configured to provide an under-pressure, relative the atmospheric pressure, to the capillary bore, whereby fluid flow through the capillary bore is promoted (paragraph 25).  

Regarding claim 8, Whitson discloses a chip (patch 200), comprising: 
a plurality of microneedles (microneedles 202; see Figs. 4-5) integrally formed on a substrate (substrate can be 209 shown in Fig. 5, but 209 is not discussed in the disclosure of Whitson, the substrate can be the top surface of test chamber 204 to which the microneedles 202 are attached, see Figs. 4-5), each microneedle (microneedle 202) comprising: 
an elongated body (elongated body, see Examiner’s annotated Fig. 7 below) extending from a distal end thereof with a bevel (concave tip 234 angle forms a bevel) to a proximal end on the substrate (see Examiner’s annotated Fig. 7 for proximal end, and Figs. 4-5, which show the microneedles 202 attach to top surface of test chamber 204, i.e., the substrate and see paragraph 29) along a longitudinal axis (longitudinal axis, see Examiner’s annotated Fig. 7 below and paragraph 29);

wherein the proximal end is integrally formed with the substrate (as shown in Figs. 4-5) and the fluid path in fluid communication with a fluid channel (interior of test chamber 204) of the substrate (by way of outlet 210 of the bore, as shown in Figs 4-5 and discussed in paragraph 25). 

    PNG
    media_image1.png
    430
    358
    media_image1.png
    Greyscale
 

Whitson does not expressly disclose that the capillary bore has a hydrophilic surface.
Smith teaches a microneedle (microneedle 112) having a capillary bore (formed by inner surface 114) that comprises a hydrophilic surface (Fig. 5a, 5c and paragraph 69), in order to functionalize the surface of the capillary bore of the microneedle to impart one or more of properties to the surface, such as hydrophilic properties (paragraphs 48-49 and 69 of Smith).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the surface of the capillary bore of Whitson to be hydrophilic as taught by Smith, in order to functionalize the surface of the capillary bore of the microneedle to impart one or more of properties to the surface, such as hydrophilic properties (paragraphs 48-49 and 69 of Smith).
The modified device of Whitson in view of Smith will hereinafter be referred to as the modified device of Whitson and Smith. 
Regarding claim 9, the modified device of Whitson and Smith teaches the claimed invention as discussed above concerning claim 8, and Whitson further teaches that the fluid channel of the substrate (interior of test chamber 204) has a width larger than a depth of the fluid channel (shown in Figs. 4-5).
Regarding claim 10, the modified device of Whitson and Smith teaches the claimed invention as discussed above concerning claim 8, and Whitson further teaches that at least a part of a wall of the capillary bore (interior wall of bore) forms a part of a wall of the fluid channel (see Figs. 4-5).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson and Smith, in further view of U.S. Publication No. 2008/0091226 to Yeshurun et al. 
 Regarding claims 3-4, the modified device of Whitson nor Smith teaches the claimed invention as discussed above concerning claim 1, but neither Whiston nor Smith expressly teach that the cross-section of the capillary bore comprises a triangular cross-section in a perpendicular direction relative the longitudinal direction of the microneedle, as recited in claim 3; or that the cross-section of the capillary bore further comprises at least one rounded corner, as recited in claim 4. 
As to claims 3-4, Yeshurun et al. teaches a microneedle capillary bore configuration that has a triangular (see Figs. 11A-11B, 13A-13B, 15A-15B, 16A-16B, 17A-17B and 19A-19B) in a perpendicular direction relative the longitudinal direction of the microneedle (while shown at an angle in the above identified Figures, the cross-section of the disclosed capillary bores is triangular), as recited in claim 3; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the capillary bore cross-sectional shape of, the modified device of Whiston and Smith, to include a triangular cross-section wherein at least one corner of the triangle is rounded, as taught by Yeshurun et al., since this capillary bore cross-section configuration was a known capillary bore cross-section configuration before the effective filing date of the present invention (see at least Figs. 15A-15B and 16A-16B of Yeshurun et al.), and since the shape of the fluid flow bore of microneedles is dictated by one or more factors including, but not limited to a minimum wall thickness between the bore and the peripheral walls to ensure structural integrity of the microneedles, the height of the opening of the bore relative to the total height of the microneedle, starting at a height sufficient to ensure non-leaking fluid transfer and extending dose enough to the penetrating tip to avoid unnecessarily deep penetration for shallow delivery, and the total cross-sectional area of the bore sufficient to deliver the desired flow rates (paragraph 79 of Yeshurun et al.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson and Smith, in further view of U.S. Publication 2013/0296824 to Mo.
Regarding claim 7, the modified device of Whitson and Smith teaches the claimed invention as discussed above concerning claim 1, but neither Whitson nor Smith expressly teaches that the elongated body further comprises a lateral hole from a side of the microneedle and extends in a radial direction relative the longitudinal direction, wherein the lateral hole is in fluid communication with the capillary hole.
Mo teaches a microneedle having an elongated body (microneedle embodiments shown in Figs. 7B-7E) that comprises a lateral hole (side opening 700) from a side of the microneedie and extends in a radial direction relative the longitudinal direction (see Figs, 7B-7E), wherein the lateral hole (side opening 700) is in fluid communication with the capillary hole (hollow interior 702) (paragraph 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the elongated body of the microneedles of the modified device of Whitson and Smith to include a lateral hole, as taught by Mo, since this was a known .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson and Smith, in further view of U.S. Publication 2011/0137254 to Scholten et al.
Regarding claim 15, the modified device of Whiston and Smith teaches the claimed invention as discussed above concerning claim 8, but neither Whitson nor Smith expressly teaches that the plurality of microneedles are surrounded by an edge which has a height equal to a height of the microneedles, such that the edge is aligned with the distal end of the microneedles.
Scholten et al. teaches a microneedle chip manufacturing/packaging technique whereby a chip is produced that includes a microneedle array (microneedle array 4) having a plurality of microneedles (microneedles 4a, 4b, 4c, 4d) that are surrounded by an edge (edge 10) which is in level with the distal end of the microneedles (Fig. 1 and paragraph 24). Scholten teaches that the edges around each microneedle array engage with a plastic cap (wafer 20) and that the edges are used for self-adjustment, by forming corresponding counterstructures in the form of columns and/or recesses in plastic cap (wafer 20) (paragraph 30) and that the cap is removed prior to use on a patient (paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Whitson and Smith to include edges and a protective cap, as taught by Scholten et al. in order to permit safe handling, safety during further assembly measures, integration into a patch containing an active agent or into a measuring device, or even safe handling during subsequent transport, packaging and the commercial logistics (paragraph 40 of Scholten et al.) of the modified device of Whiston and Smith.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2003/0069548 to Connelly et al., in further view of Whitson and Smith.
Regarding claim 8, Connelly et al. discloses a chip (device 10), comprising: 
a plurality of microneedles (microneedles 44) integrally formed on a substrate (substrate can be base 40 and/or body 12- the microneedles 44 are integrally formed with base 40 as shown in Fig. 9, and 
an elongated body (elongated body, see Fig. 9) extending from a distal end thereof with a bevel (bevel 56) along a longitudinal axis (see Fig. 9);
wherein the elongated body comprises a capillary bore (axially passage 58) extending in a longitudinal direction thereof and defining a fluid path for sampling of bodily fluids (sampling, paragraph 8, substances disclosed in paragraph 34); and
wherein the proximal end is integrally formed with the substrate (base 40,see Fig. 9) and the fluid path (of axially passage 58) in fluid communication with a fluid channel (cavity 46) of the substrate (paragraphs 53-54). 
Connelly et al. does not expressly disclose that a cross-sectional area of the capillary bore in the distal end is larger than the cross- sectional area of the capillary bore in the proximal end or that the capillary bore has a hydrophilic surface.
Whitson teaches a chip (patch 200), comprising: a plurality of microneedles (microneedles 202; see Figs. 4-5) integrally formed on a substrate (substrate can be 209 shown in Fig. 5, but 209 is not discussed in the disclosure of Whitson, the substrate can be the top surface of test chamber 204 to which the microneedles 202 are attached, see Figs. 4-5), each microneedle (microneedle 202) comprising: an elongated body (elongated body, see Examiner’s annotated Fig. 7 below) extending from a distal end thereof with a bevel (concave tip 234 angle forms a bevel) to a proximal end on the substrate (see Examiner’s annotated Fig. 7 for proximal end, and Figs. 4-5, which show the microneedles 202 attach to top surface of test chamber 204, i.e., the substrate and see paragraph 29) along a longitudinal axis (longitudinal axis, see Examiner’s annotated Fig. 7 below and paragraph 29); wherein the elongated body (elongated body, see Examiner’s annotated Fig. 7 below) comprises a capillary bore (bore/interior 214, see Examiner’s annotated Fig. 7 below; capillary action through the bore/interior 214 is discussed in paragraph 25) extending in a longitudinal direction thereof and defining a fluid path for sampling of bodily fluids (blood sample, paragraph 25), wherein a cross-sectional area of the capillary bore in the distal end 

    PNG
    media_image1.png
    430
    358
    media_image1.png
    Greyscale
 
 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the microneedles of the device of Connelly et al. to have the bore features/collection point features of Whitson, since Whitson teaches that this is a known design in the relevant art of microneedle bores/collection points (per Fig. 7 and paragraphs 29-30), and since such a collection point design reduces surface tension at the collection point of the microneedle thus facilitating 
The modified device of Connelly et al. and Whitson will hereinafter be referred to as the modified device of Connelly et al. and Whitson. 
The modified device of Connelly et al. and Whitson does not expressly teach that the capillary bore has a hydrophilic surface.
Smith teaches a microneedle (microneedle 112) having a capillary bore (formed by inner surface 114) that comprises a hydrophilic surface (Fig. 5a, 5c and paragraph 69), in order to functionalize the surface of the capillary bore of the microneedle to impart one or more of properties to the surface, such as hydrophilic properties (paragraphs 48-49 and 69 of Smith).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the surface of the capillary bore of the modified device of Connelly et al and Whitson to be hydrophilic as taught by Smith, in order to functionalize the surface of the capillary bore of the microneedle to impart one or more of properties to the surface, such as hydrophilic properties (paragraphs 48-49 and 69 of Smith).
The modified device of Connelly et al and Whitson in view of Smith will hereinafter be referred to as the modified device of Connelly et al., Whitson and Smith. 
Regarding claim 9, the modified device of Connelly et al., Whitson and Smith teaches the claimed invention as discussed above concerning claim 8, and Connelly et al. further teaches that the fluid channel (cavity 46) of the substrate (base 40) has a width larger than a depth of the fluid channel (cavity 46) (see Examiner’s annotated Figs. 7 below for width and depth). 

    PNG
    media_image2.png
    288
    532
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    288
    532
    media_image3.png
    Greyscale

Regarding claim 10, the modified device of Connelly et al., Whitson and Smith teaches the claimed invention as discussed above concerning claim 8, and Connelly et al. further teaches that at least a part of a wall of the capillary bore (part of the wall of axially passage 58) forms a part of a wall of the fluid channel (cavity 46) (see Fig. 9).
Regarding claim 11,
Regarding claim 12, the modified device of Connelly et al., Whitson and Smith teaches the claimed invention as discussed above concerning claim 8, and Connelly et al. further teaches a base substrate (body 12), which comprises a fluid port (fluid channel 24) in fluid communication with the fluid channel (cavity 46)(via opening 52), and which opens in a backside of the base substrate (side towards end 26 is being defined as the backside).
Regarding claim 13, the modified device of Connelly et al., Whitson and Smith teaches the claimed invention as discussed above concerning claim 12, and Connelly et al. further teaches that the fluid port (fluid channel 24) comprises an increasing area in [[the]] a longitudinal direction of the fluid port (fluid channel 24) towards the backside of the base substrate (the area of fluid channel 245 increases from opening 52 to end 26, see Fig. 7).
Regarding claim 14, the modified device of Connelly et al., Whitson and Smith teaches the claimed invention as discussed above concerning claim 12, and Connelly et al. further teaches that the base substrate (body 12) is operatively connected to the substrate (base 40) by means of bonding (adhesive bonding 64, Fig. 9 and paragraph 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/AMBER R STILES/Primary Examiner, Art Unit 3783